    Case 2:19-cv-14765-WBV-DMD Document 58-1 Filed 05/18/20 Page 1 of 16



                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

E.N. BISSO & SON, INC., et al.                * CIVIL ACTION NO. 2:19-cv-
                                              * 14765

                        Plaintiffs,         *   SECTION “D”
                                            *
      VERSUS                                *   DIVISION “3”
                                            *
M/V BOUCHARD GIRLS, her tackle, furniture, *    JUDGE WENDY B. VITTER
apparel, appurtenances, etc. in rem &       *
BOUCHARD TRANSPORTATION CO., INC. in *          MAGISTRATE DANA
personam,                                   *   DOUGLAS
                                            *
                                            *
                         Defendants.        *
                                            *
********************************************

MEMORANDUM IN SUPPORT OF MOTION OF WELLS FARGO BANK, N.A.,
FOR SUMMARY JUDGMENT ENFORCING PREFERRED SHIP MORTGAGES




2751171.1
       Case 2:19-cv-14765-WBV-DMD Document 58-1 Filed 05/18/20 Page 2 of 16



                                                    Table of Contents

                                                                                                                         Page
I.       Factual Background .................................................................................................. 3

         A.        The Loan Agreement ..................................................................................... 3

         B.        The Guaranty ................................................................................................. 4

         C.        The First Amendment to Loan Agreement, Note and Guaranty ................... 5

         D.        The First Preferred Ship Mortgages covering M/V BOUCHARD GIRLS
                   and Barge B NO. 295 .................................................................................... 6

         E.        Later Amendments to the Loan Documents.................................................. 6

         F.        Bouchard’s Default and Wells Fargo’s Demand........................................... 7

II.      Standard of Decision ................................................................................................ 8

III.     Argument and Authorities ........................................................................................ 9

         A.        The Bouchard Girls Mortgage and the B No. 295 Mortgage are preferred
                   ship mortgages under the Ship Mortgage Act. .............................................. 9

                   1.        The Bouchard Girls Mortgage and the B No. 295 Mortgage include
                             the whole of the respective vessels. ................................................. 10

                   2.        The Bouchard Girls Mortgage and the B No. 295 Mortgage were
                             filed in substantial compliance with 46 U.S.C. § 31321. ................. 10

                   3.        The M/V BOUCHARD GIRLS and Barge B. NO. 295 are
                             documented vessels. ......................................................................... 14

         B.        Tug Bouchard Girls Corp. and B No. 295 Corp. have defaulted on the
                   Bouchard Girls Mortgage and the B No. 295 Mortgage, respectively........ 14

IV.      Conclusion .............................................................................................................. 15




2751171.1
                                                               -2-
     Case 2:19-cv-14765-WBV-DMD Document 58-1 Filed 05/18/20 Page 3 of 16



         Plaintiff in Intervention, Wells Fargo Bank, N.A. (“Wells Fargo” or the “Bank”),

 respectfully moves the Court for summary judgment enforcing its preferred ship mortgages

 covering the M/V BOUCHARD GIRLS (Official Number 955450) and the Barge B NO.

 295 (Official Number 955449) under the Ship Mortgage Act, 46 U.S.C. § 31301 et seq.

 These mortgages secure a debt owed to Wells Fargo by Bouchard Transportation Co., Inc.

 (“Bouchard”) on which Bouchard has defaulted. As indicated by its Verified Complaint

 in Intervention, Wells Fargo’s action is purely in rem: Wells Fargo has not asserted any in

 personam claims in this case. ECF 41. As of May 18, 2020, the amount owed by Bouchard

 to Wells Fargo was $166,072,440.37.

I.       Factual Background

         A.    The Loan Agreement

         On October 30, 2013, Bouchard and Wells Fargo executed a Loan Agreement. ECF

 41-2 at 70–71. Subject to the terms and conditions of the Loan Agreement, Wells Fargo

 agreed to make revolving credit loans to Bouchard in a maximum aggregate principal

 amount outstanding at any one time of $100,000,000.00. Id. at 22, § 2.1(a). To evidence

 the loans made under the Loan Agreement, Bouchard executed a promissory note (the

 “Note”), dated October 30, 2013, payable to Wells Fargo. Id. at 23, § 2.4; Exhibit A to

 Declaration of Constantin E. Chepurny (“Chepurny Decl.”), which declaration is annexed

 hereto as Exhibit I.

         At that time, the latest possible Maturity Date for loans made subject to the Loan

 Agreement was October 30, 2018. See ECF 41-2 at 17 (defining “Maturity Date”). The



 2751171.1
                                            -3-
    Case 2:19-cv-14765-WBV-DMD Document 58-1 Filed 05/18/20 Page 4 of 16



full outstanding principal balance of the loans was due on the Maturity Date. Id. at 23,

§ 2.5(a).

        The Loan Agreement established several events of default. Id. at 51–55, Art. 8. If

any one or more of these events of default occurred and was continuing, the entire unpaid

principal and outstanding interest on the Note became due and payable on written notice

to Bouchard. Id. at 51; see also Chepurny Decl. Ex. A (“Upon the occurrence of any Event

of Default, as defined in the Loan Agreement the principal amount of and accrued interest

on this Note may be declared due and payable in the manner and with the effect provided

in the Loan Agreement.”). The first listed event of default was “[f]ailure to make any

payment or mandatory prepayment of principal or interest upon the Note within five (5)

days after the date when due.” Id. at 51, § 8.1.

        B.    The Guaranty

        Also on October 30, 2013, various vessel-owning subsidiaries of Bouchard (the

“Guarantors”) executed a Guaranty in favor of Wells Fargo that guaranteed Bouchard’s

payment of the loans and its performance of other obligations established by the Loan

Agreement. 1 ECF 41-3 at 1, ¶ 1; id. at 8; see also ECF 41-2 at 27, § 2.14; id. at 76, Sched-

ule 3.1 (indicating “BOUCHARD TRANSPORTATION CO., INC. in turn owns 100% of

the shares of” the Guarantors). Each Guarantor “guarantee[d] to the Bank the punctual

payment of the full amount, when due (whether by demand, acceleration or otherwise),


1
 In the original Guaranty, Tug Bouchard Girls Corp. and B. No. 295 Corp. were not yet
Guarantors. See ECF 41–2 at 13 (listing “B No. 210 Co., B No. 215 Co., B No. 225 Co.,
B No. 245 Co., B no. 250 Co., B No. 260 Co., Brendan Bouchard Co., Danielle Bouchard
Co., Evening Star Co., and Jane Co. under the definition of “Guarantors”).
2751171.1
                                            -4-
    Case 2:19-cv-14765-WBV-DMD Document 58-1 Filed 05/18/20 Page 5 of 16



of . . . the principal of and interest on, and fees and expenses due pursuant to, the note

issued by the Borrower pursuant to the Loan Agreement.” ECF 41-3 at 1, ¶ 1.

        To secure Bouchard’s payment and performance of other obligations established by

the Loan Agreement, each Guarantor “execute[d] and deliver[ed] to the Bank a preferred

ship mortgage covering the Vessel owned by it in form and substance satisfactory to the

Bank.” ECF 41-2 at 28, § 2.15(a)(A). The Guarantors also executed and delivered to Wells

Fargo an a First Earnings Assignment (the “Earnings Assignment”) (Chepurny Decl. Ex.

B) covering the earnings and requisition compensation of its vessel and an Assignment of

Insurances (the “Insurances Assignment”) (Chepurny Decl. Ex. C) covering the insur-

ances of its vessel. ECF 41-2 at 28, § 2.15(a)(B)–(C).

        C.    The First Amendment to Loan Agreement, Note and Guaranty

        On February 4, 2015, Bouchard, the Guarantors, and Wells Fargo entered the First

Amendment to Loan Agreement, Note and Guaranty (the “First Amendment”). The First

Amendment made several changes to the existing documents. It increased the maximum

loan amount, the amount of the Note, and the amount covered by the Guarantee to

$165,000,000. ECF 41-4 at 2, §§ 1.4, 1.5, 1.6, 1.8, 1.9. It also added additional guarantors,

including Tug Bouchard Girls Corp. and B No. 295 Corp. Id. at 8. By executing the First

Amendment, the additional guarantors became parties to the Guaranty. Id. at 3, § 2.1. As

a condition to the First Amendment going into effect, Wells Fargo would receive “Ship

Mortgages, Earnings Assignments, Insurances Assignment and other customary security

documentation for” the vessels owned by the additional guarantors. Id. at 4, § 3.1(f); see



2751171.1
                                            -5-
    Case 2:19-cv-14765-WBV-DMD Document 58-1 Filed 05/18/20 Page 6 of 16



also Chepurny Decl. Ex. D (First Amendment to Earnings Assignment); Chepurny Decl.

Ex. E (First Amendment to Insurances Assignment).

        D.    The First Preferred Ship Mortgages covering M/V BOUCHARD
              GIRLS and Barge B NO. 295

        Also on February 4, 2015, Tug Bouchard Girls Corp. executed a “First Preferred

Ship Mortgage” covering the M/V BOUCHARD GIRLS in favor of Wells Fargo as mort-

gagee (the “Bouchard Girls Mortgage”). ECF 41-5 at 1, 16. The same day, B No. 295

Corp. executed a “First Preferred Ship Mortgage” with identical terms covering the Barge

B NO. 295 (the “B No. 295 Mortgage”). ECF 41-7 at 1, 16. Under these mortgages, Tug

Bouchard Girls Corp. and B No. 295 Corp., who are the sole owners of BOUCHARD

GIRLS and B NO. 295, respectively, mortgaged to Wells Fargo “the whole” of their re-

spective vessels “up to the maximum principal amount of $165,000,000. ECF 41-5 at 3–

4; ECF 41-7 at 3–4.

        The mortgages include several events of default. ECF 41-5 at 10, § 3; ECF 41-7 at

10, § 3. Among the events of default under the mortgages is “[t]he occurrence of any

‘Event of Default’ (as defined in the Loan Agreement).” ECF 41-5 at 10, § 3.01; ECF 41-

7 at 10, § 3.01. Upon the occurrence and continuance of an event of default, Wells Fargo

has several options, including the seeking the “remedies granted to mortgages or secured

parties under Chapter 313 of title 46, United States Code [i.e., the Ship Mortgage Act].”

ECF 41-5 at 11, § 4.05; ECF 41-7 at 11, § 4.05.

        E.    Later Amendments to the Loan Documents




2751171.1
                                           -6-
    Case 2:19-cv-14765-WBV-DMD Document 58-1 Filed 05/18/20 Page 7 of 16



        On October 30, 2018, Wells Fargo, Bouchard, and the Guarantors (including Tug

Bouchard Girls Corp. and B No. 295 Corp.) executed the Second Amendment to Loan

Agreement, Note and Guaranty (the “Second Amendment”). ECF 41-9. The Second

Amendment extended the Loan Agreement’s latest possible maturity date to April 30,

2019, and added certain warranties and affirmative covenants not relevant to this action.

Id. at 1–3, §§ 1.1–1.5.

        On April 28, 2019, Wells Fargo, Bouchard, and the Guarantors executed the Third

Amendment to Loan Agreement (the “Third Amendment”). ECF 41-10. Among other

amendments not relevant here, the Third Amendment extended the Loan Agreement’s lat-

est possible maturity date to June 14, 2019, and reduced the maximum aggregate premium

balance to $163,250,000. Id. at 1–2, § 1.2–1.3.

        On November 5, 2019, Wells Fargo, Bouchard, and the Guarantors executed the

Fourth Amendment, Forbearance, Waiver and Joinder to Loan Agreement (the “Fourth

Amendment”). ECF 41-11. In addition to several amendments not relevant to this motion,

the Fourth Amendment extended the Loan Agreement’s latest possible maturity date to

February 7, 2020. Id. at 2, § 1.1(a).

        F.    Bouchard’s Default and Wells Fargo’s Demand

        On the February 7, 2020, maturity date, Bouchard failed to pay in full the principal

amount of its debt to Wells Fargo. Chepurny Decl. ¶ 24. On February 11, 2020, Wells

Fargo notified Bouchard and the Guarantors that this failure to pay on the maturity date

was an event of default. ECF 41-12 at 1. In this notice, Wells Fargo demanded immediate

payment of all amounts due under the Loan Agreement, including still-accruing interest

2751171.1
                                            -7-
          Case 2:19-cv-14765-WBV-DMD Document 58-1 Filed 05/18/20 Page 8 of 16



      and all fees and expenses incurred or to be incurred in connection with enforcing its rights.

      Id. To date, Bouchard remains in default of its obligations under the Loan Agreement.

      Chepurny Decl. ¶ 25.

              Wells Fargo filed its Verified Complaint in Intervention with leave of Court on April

      20, 2020 (ECF 41). Wells Fargo brought this purely in rem action against the M/V BOU-

      CHARD GIRLS and Barge B NO. 295 to assert its liens under the Bouchard Girls Mort-

      gage and the B No. 295 Mortgage. Wells Fargo did not and has not asserted any in perso-

      nam claims in this action. The M/V BOUCHARD GIRLS and Barge B NO. 295, which

      were arrested by the United States Marshal for the Eastern District of Louisiana on Decem-

      ber 27, 2019, were duly served with a copy of the Verified Complaint through their counsel

      of record. As of May 18, 2020, $166,072,440.37 was due and owning under the Loan

      Agreement, as amended, the Guaranty, as amended, the Girls Mortgage, and the 295 Mort-

      gage, consisting of $163,100,000.00 of unpaid principal, $1,838,759.81 of interest due un-

      der the Loan, and $1,133,680.56 of default interest. Chepurny Decl. ¶ 26.

II.           Standard of Decision

              “The court shall grant summary judgment if the movant shows that there is no gen-

      uine dispute as to any material fact and the movant is entitled to judgment as a matter of

      law.” Fed. R. Civ. P. 56(a). Material facts are determined by consulting the applicable

      law. See DIRECTV Inc. v. Robson, 420 F.3d 532, 536 (5th Cir. 2005) (“An issue is material

      if its resolution could affect the outcome of the action.”). The Court then assesses the

      evidence on those material facts, viewing the evidence and inferences in the light most



      2751171.1
                                                  -8-
           Case 2:19-cv-14765-WBV-DMD Document 58-1 Filed 05/18/20 Page 9 of 16



       favorable to the nonmoving party, to determine whether a genuine dispute exists. Little v.

       Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994).

III.           Argument and Authorities

               A preferred ship mortgage is a lien on a vessel that may be enforced in an in rem

       against the vessel when a default occurs:

                    (a) A preferred mortgage is a lien on the mortgaged vessel in the
                        amount of the outstanding mortgage indebtedness secured by
                        the vessel.
                    (b) On default of any term of the preferred mortgage, the mortga-
                        gee may . . . enforce the preferred mortgage lien in a civil ac-
                        tion in rem for a documented vessel . . . .

       46 U.S.C. § 31325(a)–(b). No genuine dispute exists that (A) the mortgages covering the

       M/V BOUCHARD GIRLS and the Barge B NO. 295 satisfy the requirements of preferred

       ship mortgages under the Ship Mortgage Act and (B) Tug Bouchard Girls Corp. and B.

       No. 295 Corp. have defaulted on those mortgages. Thus, Wells Fargo is entitled to judg-

       ment as a matter of law enforcing its preferred ship mortgages.

               A.      The Bouchard Girls Mortgage and the B No. 295 Mortgage are
                       preferred ship mortgages under the Ship Mortgage Act.

               The Ship Mortgage Act defines a preferred ship mortgage, in relevant part, as one

       that “(1) includes the whole of the vessel; (2) is filed in substantial compliance with [46

       U.S.C. § 31321]; [and] (3) covers a documented vessel.” 46 U.S.C. § 31322(a). As shown

       below, the Bouchard Girls Mortgage and the B No. 295 Mortgage satisfy each of these

       requirements.




       2751171.1
                                                     -9-
    Case 2:19-cv-14765-WBV-DMD Document 58-1 Filed 05/18/20 Page 10 of 16



              1.     The Bouchard Girls Mortgage and the B No. 295 Mortgage
                     include the whole of the respective vessels.

        A preferred ship mortgage must “include the whole of the vessel.” 46 U.S.C.

§ 31322(a). The Bouchard Girls Mortgage and the B No. 295 Mortgage satisfy this re-

quirement.    The Bouchard Girls Mortgage states that “Owner mortgages to [Wells

Fargo] . . . the whole (100%) of the Vessel described above.” ECF 41-5 at 4. The B No.

295 Mortgage has identical language. ECF 41-7 at 4. There is no genuine dispute that the

Bouchard Girls Mortgage and the B. 295 Mortgage include the whole of the respective

vessels.

              2.     The Bouchard Girls Mortgage and the B No. 295 Mortgage were
                     filed in substantial compliance with 46 U.S.C. § 31321.

        A preferred ship mortgage must be filed in substantial compliance with 46 U.S.C.

§ 31321. 46 U.S.C. § 31322(a). This requirement has two components: (1) filing and

(2) substantial compliance with 46 U.S.C. § 31321.

                     a.    Wells Fargo filed the Bouchard Girls Mortgage and the B
                           No. 295 Mortgage as required by the Ship Mortgage Act.

        In the Ship Mortgage Act, “filed” means “filed with the Secretary.” 46 U.S.C.

§ 31321(a)(1). “Secretary,” in turn, “means the Secretary of the Department of Homeland

Security.” 46 U.S.C. § 31301(7). The Secretary of Homeland Security has tasked the

United States Coast Guard with managing filings for documented vessels. To perform this

task, the Coast Guard operates the National Vessel Documentation Center as the depository




2751171.1
                                          - 10 -
    Case 2:19-cv-14765-WBV-DMD Document 58-1 Filed 05/18/20 Page 11 of 16



for documents affecting documented vessels. Thus, the Ship Mortgage Act requires pre-

ferred ship mortgages to be filed with the Coast Guard’s National Vessel Documentation

Center.

        Both the Bouchard Girls Mortgage and the B. 295 Mortgage were filed with the

National Vessel Documentation Center. Exhibit 5 to Wells Fargo’s Verified Complaint in

Intervention is the February 9, 2015, Abstract of Title for the BOUCHARD GIRLS. ECF

41-6. This Abstract of Title shows that the Bouchard Girls Mortgage, listing Wells Fargo

as mortgagee, was filed with the National Vessel Documentation Center on February 5,

2015, at 5:58 PM:




Id. Exhibit 7 to Wells Fargo’s Complaint is the February 9, 2015, Abstract of Title for the

B NO. 295. ECF 41-8. This Abstract of Title shows that the B NO. 295 Mortgage listing

Wells Fargo as mortgagee was also filed with the National Vessel Documentation Center

on February 5, 2015, at 5:58 PM:




2751171.1
                                          - 11 -
    Case 2:19-cv-14765-WBV-DMD Document 58-1 Filed 05/18/20 Page 12 of 16




Id. No genuine dispute exists that the Bouchard Girls Mortgage and the B No. 295 Mort-

gage were “filed” as required by the Ship Mortgage Act.

                       b.     The Bouchard Girls Mortgage and the B No. 295
                              Mortgage comply with 46 U.S.C. § 31321.

        Section 31321 requires that a preferred ship mortgage:

            (1) identify the vessel;
            (2) state the name and address of each party to the instrument;
            (3) state . . . the amount of the direct or contingent obliga-
                tions . . . that is or may become secured by the mortgage, ex-
                cluding interest, expenses, and fees;
            (4) state the interest of the grantor, mortgagor, or assignor to the
                vessel;
            (5) state the interest sold, conveyed, mortgaged, or assigned; and
            (6) be signed and acknowledged.

46 U.S.C. § 31321(b). The Bouchard Girls Mortgage and the B No. 295 Mortgage comply

with these requirements. The Bouchard Girls Mortgage
2751171.1
                                             - 12 -
    Case 2:19-cv-14765-WBV-DMD Document 58-1 Filed 05/18/20 Page 13 of 16



            (1) identifies the vessel as “Bouchard Girls (Official Number 995450)” (ECF
                41-5 at 3);

            (2) states that the mortgage “is executed . . . by TUG BOUCHARD GIRLS
                CORP., . . . whose address is 58 S. Service Road, Suite 150, Melville new
                York 11747, in favor of WELLS FARGO BANK, NATIONAL ASSOCIA-
                TION, . . . whose address is 58 S. Service Road, Suite 100, Melville, NY
                11747” (id.);

            (3) states that “[t]he maximum amount of direct or contingent obligations that is
                or may become secured by this Mortgage is $165,000,000, excluding inter-
                est, expenses and fees” (id. at 4);

            (4) states that “the interest of [Tug Bouchard Girls Corp.] in [BOUCHARD
                GIRLS] is 100%” (id.);

            (5) states that “the interest in the [BOUCHARD GIRLS] mortgaged hereby by
                [Tug Bouchard Girls Corp.] to [Wells Fargo] is 100%”; and

            (6) is signed by Morton S. Bouchard, III, as President of Tug Bouchard Girls
                Corp. (id. at 16) and acknowledged by a notary public of the State of New
                York (id. at 17).

Similarly, the B. 295 Mortgage:

            (1) identifies the vessel as “B. No. 295 (Official Number 995449)” (ECF 41-7 at
                3);

            (2) states that the mortgage “is executed . . . by B NO. 295 CORP., . . . whose
                address is 58 S. Service Road, Suite 150, Melville, New York 11747, in favor
                of WELLS FARGO BANK, NATIONAL ASSOCIATION, . . . whose ad-
                dress is 58 S. Service Road, Suite 100, Melville, NY 11747” (id.);

            (3) states that “[t]he maximum amount of direct or contingent obligations that is
                or may become secured by this Mortgage is $165,000,000, excluding inter-
                est, expenses and fees” (id. at 4);

            (4) states that “the interest of [B No. 295 Corp.] in [B. No. 295] is 100% (id.);

            (5) states that “the interest in the [B NO. 295] mortgaged hereby by [B No. 295
                Corp.] to [Wells Fargo] is 100%”; and

            (6) is signed by Morton S. Bouchard, III, as President of B No. 295 Corp. (id. at
                16) and acknowledged by a notary public of the State of New York (Id. at
                17).

2751171.1
                                             - 13 -
    Case 2:19-cv-14765-WBV-DMD Document 58-1 Filed 05/18/20 Page 14 of 16



              3.     The M/V BOUCHARD GIRLS and Barge B. NO. 295 are
                     documented vessels.

        As evidenced by their Official Numbers, both the M/V BOUCHARD GIRLS and

Barge B NO. 295 are documented vessels. In the Bouchard Girls Mortgage, Bouchard

Girls Corp. warrants that BOUCHARD GIRLS “is and shall remain documented under the

laws of the United States, eligible to engage in the coastwise trade.” ECF 41-5 at 8. The

B No. 295 Mortgage refers to B NO. 295 with identical language. ECF 41-7 at 8. No

genuine dispute exists that both vessels are documented as required for a preferred ship

mortgage under the Ship Mortgage Act.

        It is beyond genuine dispute that the Bouchard Girls Mortgage and the B No. 295

Mortgage (1) include the whole of the BOUCHARD GIRLS and the B NO. 295, (2) sub-

stantially comply with 46 U.S.C. § 31321, and (3) cover documented vessels. Wells Fargo

is therefore entitled to judgment as a matter of law that the Bouchard Girls Mortgage and

the B. No. 295 Mortgage are preferred ship mortgages according to the Ship Mortgage Act.

        B.    Tug Bouchard Girls Corp. and B No. 295 Corp. have defaulted on the
              Bouchard Girls Mortgage and the B No. 295 Mortgage, respectively.

        A preferred ship mortgage is enforceable only if the mortgagor is in default. 46

U.S.C. § 31325(b). “The occurrence of any ‘Event of Default’ (as defined in the Loan

Agreement)” is an event of default under the Bouchard Girls Mortgage and the B No. 295

Mortgage. ECF 41-5 at 10, § 3.01; ECF 41-7 at 10, § 3.01. Thus, Wells Fargo may enforce

its preferred ship mortgages if a default of the Loan Agreement has occurred.

        Under the Loan Agreement, “[f]ailure to make any payment or mandatory prepay-

ment of principal or interest upon the Note within five (5) days after the date when due” is

2751171.1
                                           - 14 -
      Case 2:19-cv-14765-WBV-DMD Document 58-1 Filed 05/18/20 Page 15 of 16



  an event of default. Id. at 51, § 8.1. By the terms of the Fourth Amendment, full payment

  of the loan principal was due on February 7, 2020. ECF 41-11 at 2, § 1.1(a). Bouchard

  did not make this required payment. Chepurny Decl. ¶ 24. On February 11, 2020, Wells

  Fargo notified Bouchard and the Guarantors that this failure to pay on the maturity date

  was an event of default and demanded immediate payment. ECF 41-12 at 1. Bouchard

  has not made the required payment as of the filing date of this motion. Chepurny Decl.

  ¶ 27.

          Because no material dispute exists that Bouchard has not met its payment obliga-

  tions under the Loan Agreement, Wells Fargo is entitled to judgment as a matter of law

  that a continuing default of the Loan Agreement exists and, in turn, that continuing defaults

  of the Bouchard Girls Mortgage and the B No. 295 Mortgage exist. Additionally, as of

  May 18, 2020, the principal balance under the Note was $163,100,000.00, plus accrued

  and unpaid interest under the Loan ($1,838,759.81) and default interest ($1,133,680.56),

  for a total of $166,072,440.37. Because the Bouchard Girls Mortgage and the B No. 295

  Mortgage are, as a matter of law, preferred ship mortgages on which the mortgagor has

  defaulted, and no material issue exists concerning the amount due under the Note and Mort-

  gage as of April 17, 2020, the Court should grant Wells Fargo’s motion for summary judg-

  ment enforcing these mortgages.

IV.       Conclusion

          For the reasons stated above, Wells Fargo requests that the Court grant its Motion

  for Summary Judgment Enforcing Preferred Ship Mortgages.



  2751171.1
                                             - 15 -
    Case 2:19-cv-14765-WBV-DMD Document 58-1 Filed 05/18/20 Page 16 of 16



                                       Respectfully submitted,

                                       /s/ Richard A. Aguilar
                                       RICHARD A. AGUILAR (La. Bar No. 17439) TA
                                       BENJAMIN O. SCHUPP (La. Bar No. 21074)
                                       ADAM C. McNEIL (La. Bar No. 27001)
                                       McGLINCHEY STAFFORD, PLLC
                                       601 Poydras Street – 12th Floor
                                       New Orleans, Louisiana 70130
                                       Telephone (504) 586-1200
                                       Facsimile (504) 324-0965
                                       raguilar@mcglinchey.com
                                       bschupp@mcglinchey.com
                                       amcneil@mcglinchey.com

                                       ATTORNEYS FOR INTERVENOR,
                                       WELLS FARGO BANK, N.A.


                                       MICHAEL B. TAYLOR (TX Bar No. 24102560)
                                       J. JAMES COOPER (TX Bar No. 04780010)
                                       REED SMITH LLP
                                       Suite 1700
                                       811 Main Street
                                       Houston, TX 77002-6110
                                       Telephone (713) 469-3800
                                       Facsimile (713) 469-3899
                                       btaylor@reedsmith.com
                                       jcooper@reedsmith.com




                             CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the above and foregoing pleading was

e-filed with the Clerk of the Court and electronically served on all counsel of record via

the Court’s ECF E-Filing Service System on this 18th day of May, 2020.

                                           /s/ Richard A. Aguilar
                                           Richard A. Aguilar

2751171.1
                                            - 16 -
